Title: To John Adams from James Pitts, 1 July 1799
From: Pitts, James
To: Adams, John



Sir
Boston July 1st. 1799.

Having (some time since) informd Capt Talbot that it was not in my power to continue in the United States Service any longer as a Midshipman on board the Frigate Constitution, I would take it as a favour if your Excellency would give me leave to return my Warrent or give me my Discharge I would not have troubled you with this but Capt Talbot inform’d me if I wrote the Honble. Secy. of the Navy I could not get an Answer before the Frigate would be ready for Sea. It is not from any Dislike to the Service that I wish to retire from it, but my local concerns are Such as to render it impossible for me to continue in it. If I have not taken the regular method to obtain what I have asked for I hope you will pardon me Sir & Impute it only to my Ignorance
I have the Honor to be / with great respect your / Excellencys very humble / servant

James Pitts